EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), as amended and restated, is made this 1st day of
October, 2010 by and between Fox Chase Bancorp, Inc. (the “Company”), a
corporation organized under the laws of the State of Maryland, with its
principal offices at 4390 Davisville Road, Hatboro, Pennsylvania 19040, Fox
Chase Bank (the “Bank”), a federally chartered stock savings bank organized
under the laws of the United States of America, with its principal offices at
4390 Davisville Road, Hatboro, Pennsylvania 19040 and Thomas M. Petro
(“Executive”).

 

WHEREAS, the parties originally entered into this Agreement on October 1, 2006,
restated the Agreement in its entirety effective October 1, 2008 and hereby
amended and restated the Agreement in its entirety effective October 1, 2010;
and

 

WHEREAS, the Company and Bank desire to continue to assure both entities of the
services of Executive as President and Chief Executive Officer for the period
provided for in this Agreement; and

 

WHEREAS, Executive and the Board of Directors of both the Company and Bank
desire to enter into this amended and restated Agreement to clarify the terms
and conditions of the employment of Executive and the related rights and
obligations of each of the parties.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:

 

1.                                      Position and Responsibilities.

 

(a)                                  During the period of Executive’s employment
under this Agreement, Executive agrees to serve as President and Chief Executive
Officer of the Company and Bank.  Executive shall have responsibility for the
general management and control of the business and affairs of the Company and
its subsidiaries, including the Bank, and shall perform all duties and shall
have all powers which are commonly incident to the offices of President and
Chief Executive Officer or which, consistent with those offices, are delegated
to him by the Board of Directors of the Company and Bank.

 

(b)                                 During the period of Executive’s employment
under this Agreement, except for periods of absence occasioned by illness,
vacation, and reasonable leaves of absence, Executive shall devote substantially
all of his business time, attention, skill and efforts to the faithful
performance of his duties under this Agreement, including activities and
services related to the organization, operation and management of the Company
and its subsidiaries, including the Bank, as well as participation in community,
professional and civic organizations; provided, however, that, Executive may
serve, or continue to serve, on the boards of directors of, and hold any other
offices or positions in, companies or organizations listed by Executive on his
annual conflict of interest reporting.

 

(c)                                The Bank or the Company (as they shall
determine), will furnish Executive with the working facilities and staff
customary for executive officers with the titles and duties set forth in this
Agreement and as are necessary for him to perform his duties.  The location of
such facilities and staff shall be at the principal administrative offices of
the Bank.

 

--------------------------------------------------------------------------------


 

2.                                      Term.

 

(a)                                  Unless otherwise extended pursuant to
Section 2(b) of this Agreement, the term of this Agreement shall expire on
October 1, 2013.

 

(b)                                 The Compensation Committees of the Boards of
Directors of the Company and Bank will review the Agreement and Executive’s
performance annually for purposes of determining whether to extend the Agreement
for an additional year.  The Chairman of the Boards of Directors will give
notice to the Executive as soon as possible if the Boards have decided not to
extend the Agreement.

 

(c)                                  Notwithstanding anything contained in this
Agreement to the contrary, either Executive, the Company or the Bank may
terminate Executive’s employment at any time during the term of this Agreement,
subject to the terms and conditions of this Agreement.

 

3.                                    Compensation and Benefits.

 

(a)                                  The Bank or the Company (as they shall
determine), shall pay Executive as compensation a salary of $328,000 per year
(“Base Salary”).  In addition to the Base Salary provided in this Section 3(a),
the Bank shall also provide Executive with all such other benefits as are
provided uniformly to permanent full-time employees of the Bank.  If Executive’s
Base Salary is increased, such increased Base Salary shall then constitute the
Base Salary for all purposes of this Agreement.  For purposes of Section 4(b) of
this Agreement, Base Salary shall be deemed to include the highest cash bonus or
similar cash incentive compensation paid to or accrued on behalf of the
Executive with respect to the three (3) taxable years preceding his termination
of employment.  For purposes of Section 5(c) of this Agreement, Base Salary
shall be defined as the amount reported in Box 1 of the Executive’s Form W-2,
plus amounts deferred under the Bank’s 401(k) Plan and/or Section 125 Plan (if
any), or deferred at the Executive’s election or on behalf of the Executive to
any non-qualified deferred compensation plan of the Bank or the Company.

 

 

(b)                                 Executive shall be eligible to participate
in or receive benefits under any employee benefit plans including but not
limited to, retirement plans, profit-sharing plans, or any other employee
benefit plan or arrangement made available by the Bank or Company in the future
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  Executive
shall be entitled to incentive compensation and bonuses as provided in any plan
of the Bank or Company in which Executive is eligible to participate.  Nothing
paid to the Executive under any such plan or arrangement will be deemed to be in
lieu of other compensation to which the Executive is entitled under this
Agreement.  From time to time, and as determined by the Boards of Directors of
the Company and the Bank, Executive may be entitled to participate in or receive
benefits under plans relating to stock options and restricted stock awards that
are made available by the Company or the Bank at any time in the future during
the term of this Agreement, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans.

 

(c)                                  The Company or Bank (as they shall
determine) shall also pay or reimburse Executive for all reasonable travel and
other reasonable expenses incurred in the performance of Executive’s obligations
under this Agreement and may provide such additional compensation in such form
and such amounts as the Board of Directors of the Company or Bank may from time
to time determine.

 

(d)                                 Executive shall take vacation at a time
mutually agreed upon by the Company, Bank and Executive.  Executive shall
receive his Base Salary and other benefits during periods of vacation. Executive
shall also be entitled to paid legal holidays in accordance with the policies of
the Bank.

 

2

--------------------------------------------------------------------------------


 

4.                                      Payments to Executive Upon an Event of
Termination.

 

(a)                                  Upon the occurrence of an Event of
Termination (as herein defined) during Executive’s term of employment under this
Agreement, the provisions of this Section 4 shall apply.  Unless Executive
otherwise agrees, as used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following:  (i) the termination by the
Company or Bank of Executive’s full-time employment for any reason other than a
termination governed by Section 7 of this Agreement; or (ii) Executive’s
resignation from the Bank or Company, upon, any (A) failure to reappoint
Executive as President and Chief Executive Officer, (B) material change in
Executive’s functions, duties, or responsibilities with the Bank, the Company or
its subsidiaries, which change would cause Executive’s position(s) to become of
lesser responsibility, importance, or scope from the position and attributes
thereof described in Section 1 of this Agreement, (C) material reduction in the
benefits and perquisites provided to Executive from those being provided as of
the effective date of this Agreement, except to the extent such coverage may be
changed in its application to all Bank employees, (D) liquidation or dissolution
of the Company or the Bank, or (E) breach of this Agreement by the Bank or
Company.  Upon the occurrence of any event described in clauses (A), (B), (C),
(D) or (E),  above, Executive shall have the right to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written notice given within six (6) full calendar months after the event giving
rise to Executive’s right to elect to terminate his employment.

 

(b)                                 Upon the occurrence of an Event of
Termination, on the Date of Termination, as defined in Section 8, the Company
and Bank (as they shall determine) shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be the value of the Executive’s base salary for the
remaining term of the Agreement plus the value of all benefits he would have
received during the remaining term of the Agreement under any retirement
programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination).  Executive shall receive this payment in a single lump sum within
ten (10) days of his termination of employment.  In addition, Executive and his
dependents will continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), or life insurance,
or similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Company and the Bank during the remaining
term of the Agreement.  In the event that the Company and the Bank are unable to
provide such coverage by reason of Executive no longer being an employee, the
Company and the Bank shall provide Executive with comparable coverage on an
individual policy basis.  In the event the Bank or the Company is not in
compliance with its minimum capital requirements or if such payments pursuant to
this subsection (b) would cause the Company or Bank’s capital to be reduced
below its minimum regulatory capital requirements, such payments shall be
deferred until such time as either the Company or the Bank or successor thereto
is in capital compliance.  No payments under this Section 4(b) shall be reduced
in the event the Executive obtains other employment following termination of
employment.

 

(c)                                  During the period commencing on the
effective date of Executive’s termination under Section 4(a) of this Agreement
and ending one (1) year thereafter (the “Restricted Period”), Executive shall
not, without express prior written consent from the Company or the Bank,
directly or indirectly, own or hold any proprietary interest in, or be employed
by or receive remuneration from, any corporation, partnership, sole
proprietorship of other entity (collectively, an “entity”) “engaged in
competition” (as defined below) with the Bank or any other affiliates
(“Competitor”).  For purposes of the preceding sentence, the term “proprietary
interest” means direct or indirect ownership of an equity interest in an entity
other than ownership of less than two percent (2%) of any class of stock in a
publicly-held entity.

 

3

--------------------------------------------------------------------------------


 

Further, an entity shall be considered to be “engaged in competition” if such
entity is, or is a holding company for, or a subsidiary of an entity which is
engaged in the business of providing banking, trust services, asset management
advice, or similar financial services to consumers, businesses, individuals or
other entities; and the entity, holding company or subsidiary maintains physical
offices for the transaction of such business or businesses in any city, town or
county in which the Executive’s normal business office is located or the Bank
has an office or has filed an application for regulatory approval to establish
an office, as determined on the date of Executive’s termination of employment.

 

(d)                                 During the Restricted Period, Executive
shall not, without express prior written consent of the Bank or the Company,
solicit or assist any other person in soliciting for the account of any
Competitor, any customer or client of the Bank or any of its subsidiaries.

 

(e)                                  During the Restricted Period, Executive
shall not, without the express prior written consent of the Bank, directly or
indirectly, (i) solicit or assist any third party in soliciting for employment
any person employed by the Bank or any of its subsidiaries at the time of the
termination of Executive’s employment (collectively, “Employees”), (ii) employ,
attempt to employ or materially assist any third party in employing or
attempting to employ any Employee, or (iii) otherwise act on behalf of any
Competitor to interfere with the relationship between the Bank or any of its
affiliates and their respective Employees.

 

(f)                                    Executive acknowledges that the
restrictions contained in this Sections (c) through (e) of this Section 4 are
reasonable and necessary to protect the legitimate interests of the Bank and the
Company and that any breach by Executive of any provision contained in Sections
(c) through (e) of this Section 4 will result in irreparable injury to the Bank
and Company for which a remedy at law would be inadequate.  Accordingly,
Executive acknowledges that the Bank and Company shall be entitled to temporary,
preliminary and permanent injunctive relief against Executive in the event of
any breach or threatened breach by Executive of Sections (c) through (e) of this
Section 4, in addition to any other remedy that may be available to the Bank or
the Company whether at law or in equity.  With respect to Sections (c) through
(e) of this Section 4 finally determined by a court of competent jurisdiction to
be unenforceable, such court shall be authorized to reform this Agreement or any
provision hereof so that it is enforceable to the maximum extent permitted by
law.  If the covenants of Sections (c) through (e) above are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the Bank’s or the Company’s right to
enforce such covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.    The Bank and the Company shall not be
required to post any bond or other security in connection with any proceeding to
enforce Sections (c) through (e) of this Section 4.

 

(g)                                 The parties to this Agreement intend for the
payments to satisfy the short-term deferral exception under Section 409A of the
Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to Executive).  However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code.  For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which Executive has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination.  The payment of the “permitted amount” shall be made within
sixty (60) days of the occurrence of the Event of Termination.  Any payment in
excess of the permitted amount shall be made to

 

4

--------------------------------------------------------------------------------


 

Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to Section 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

 

5.                                      Change in Control.

 

(a)                                  For purposes of this Agreement, a Change in
Control means any of the following events:

 

i.                                          Merger:  The Bank or the Company
merges into or consolidates with another entity, or merges another entity into
the Bank or the Company, and as a result less than a majority of the combined
voting power of the resulting entity immediately after the merger or
consolidation is held by persons who were shareholders of the Bank or the
Company immediately before the merger or consolidation.

 

ii.                                       Change in Board Composition:  During
any period of two consecutive years, individuals who constitute the Boards of
Directors of the Bank or the Company at the beginning of the two-year period
cease for any reason to constitute at least a majority of the Boards of
Directors of the Bank or the Company; provided, however, that for purposes of
this clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period.

 

iii.                                    Acquisition of Significant Share
Ownership:  There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner(s) of 20% or more of a class of the Bank’s or the Company’s
voting securities, however this clause (iii) shall not apply to beneficial
ownership of Bank or Company voting shares held in a fiduciary capacity by an
entity of which the Bank or the Company directly or indirectly beneficially owns
50% or more of its outstanding voting securities.

 

iv.                                   Sale of Assets:  The Bank or the Company
sells to a third party all or substantially all of its assets.

 

v.                                      Proxy Statement Distribution:  An
individual or company (other than current management of the Company) solicits
proxies from stockholders of the Company seeking stockholder approval of a plan
of reorganization, merger or consolidation of the Company or Bank with one or
more corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Company.

 

vi.                                   Tender Offer:  A tender offer is made for
20% or more of the voting securities of the Bank or Company then outstanding.

 

5

--------------------------------------------------------------------------------


 

(b)                                 If any of the events described in
Section (a) of this Section 5, constituting a Change in Control, have occurred
or the Boards of Directors determine that a Change in Control has occurred,
Executive shall be entitled to the benefits provided for in subsections (c) and
(d) of this Section 5 upon his termination of employment at any time during the
term of this Agreement and any extensions thereof, on or after the date the
Change in Control occurs due to (i) Executive’s dismissal, (ii) Executive’s
resignation following any demotion, loss of title, office or significant
authority or responsibility, reduction in annual compensation or benefits or
relocation of his principal place of employment by more than thirty (30) miles
from its location immediately prior to the Change in Control or
(iii) Executive’s resignation for any reason within the sixty (60) day period
following the date that is one year from the date the Change in Control
occurred, unless Executive’s termination is for Cause as defined in Section 7 of
this Agreement; provided, however, that such benefits shall be reduced by any
payment made under Section 4 of this Agreement.

 

(c)                                  Upon the occurrence of a Change in Control
followed by Executive’s termination of employment, as provided for in
Section (b) of this Section 5, the Company or Bank (as they shall determine)
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries or his estate, as the case may be, as severance pay, a sum equal
to the greater of:  (i) the payments and benefits due for the remaining term of
the Agreement or (ii) three (3) times Executive’s average Base Salary for the
three (3) taxable years preceding the Change in Control or (iii) three (3) times
Executive’s Base Salary for the most recent taxable year or portion thereof
preceding the Change in Control.  The benefit shall be payable in one lump sum
within 10 days of Executive’s last day of employment.

 

(d)                                 Upon the occurrence of a Change in Control
and Executive’s termination of employment in connection therewith, the Bank and
Company (as they shall determine) will cause to be continued life, medical and
dental coverage substantially identical to the coverage maintained by the Bank
for Executive and any of his dependents covered under such plans immediately
prior to the Change in Control. Such coverage and payments shall cease upon the
expiration of thirty-six (36) full calendar months following the Date of
Termination.  In the event Executive’s participation in any such plan or program
is barred, the Bank and/or Company (as they shall determine) shall arrange to
provide Executive and his dependents with benefits substantially similar to
those of which Executive and his dependents would otherwise have been entitled
to receive under such plans and programs from which their continued
participation is barred or at the election of Executive, provide their economic
equivalent.

 

(e)                                  The parties to this Agreement intend for
the payments to satisfy the short-term deferral exception under Section 409A of
the Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to Executive).  However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code.  For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which Executive has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination.  The payment of the “permitted amount” shall be made within
sixty (60) days of the occurrence of the Event of Termination.  Any payment in
excess of the permitted amount shall be made to Executive on the first day of
the seventh month following the Event of Termination.  “Specified Employee”
shall be interpreted to comply with Section 409A of the Code and shall mean a
key employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an

 

6

--------------------------------------------------------------------------------


 

individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

 

6.                                      Change in Control Related Provisions.

 

Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said sections
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986 or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to the maximum amount allowable as a
deduction by the Bank or Company, as determined in accordance with said
Section 280G.  The allocation of the reduction required hereby among the
Termination Benefits provided by Section 5 shall be determined by Executive.

 

7.                                      Termination for Cause.

 

The phrase termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), Executive’s breach of a final cease and desist order issued
by the Office of Thrift Supervision, the Securities and Exchange Commission, or
any regulatory agency having jurisdiction over the Bank or Company, or material
breach of any provision of this Agreement.

 

8.                                      Notice.

 

(a)                                  Any purported termination by the Bank or
Company or by Executive shall be communicated by Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

(b)                                 “Date of Termination” shall mean the date
specified in the Notice of Termination.

 

(c)                                  If, within thirty (30) days after any
Notice of Termination (except for termination for Cause) is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, except upon the occurrence of a Change in
Control and voluntary termination by Executive in which case the Date of
Termination shall be the date specified in the Notice, the Date of Termination
shall be the date on which the dispute is finally determined, either by mutual
written agreement of the parties, by a binding arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected), and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank and Company (as they
shall determine) will continue to pay Executive his full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to, Base Salary) and continue him as a participant in all compensation, benefit
and insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement.
Amounts paid pursuant to this provision shall be in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

 

7

--------------------------------------------------------------------------------


 

9.                                      Post-Termination Obligations.

 

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Company. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company and Bank as may reasonably be
required by the Company and Bank in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.  Bank and
Company (as they shall determine) shall reimburse Executive all reasonable
expenses, including costs, fees and expenses for Executive’s counsel in
complying with the provisions of this Section 9.

 

10.                               Loyalty and Confidentiality.

 

(a)                                  During the term of this Agreement
Executive:  (i) shall devote all his time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, that from time
to time, Executive may serve on the boards of directors of, and hold any other
offices or positions in, companies or organizations which will not present any
conflict of interest with the Company and the Bank or any of their subsidiaries
or affiliates, unfavorably affect the performance of Executive’s duties pursuant
to this Agreement, or violate any applicable statute or regulation and
(ii) shall not engage in any business or activity contrary to the business
affairs or interests of the Company and the Bank.

 

(b)                                 Nothing contained in this Agreement shall
prevent or limit Executive’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Company and the Bank, or,
solely as a passive, minority investor, in any business.

 

(c)                                  Executive agrees to maintain the
confidentiality of any and all information concerning the operation or financial
status of the Company and the Bank; the names or addresses of any of its
borrowers, depositors and other customers; any information concerning or
obtained from such customers; and any other information concerning the Company
and the Bank to which he may be exposed during the course of his employment. The
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
which is not generally known to the public, nor shall he employ such information
in any way other than for the benefit of the Company and the Bank.

 

11.                               Death and Disability.

 

(a)                                  Death. Notwithstanding any other provision
of this Agreement to the contrary, in the event of Executive’s death during the
term of this Agreement, the Bank or Company (as they shall determine) shall
immediately pay his estate any salary and bonus accrued but unpaid as of the
date of his death, and, for a period of six (6) months after Executive’s death,
the Bank shall continue to provide his dependents’ medical insurance benefits
existing on the date of his death and shall pay Executive’s designated
beneficiary all compensation that would otherwise be payable to him pursuant to
Section 3(a) of this Agreement. This provision shall not negate any rights
Executive or his beneficiaries may have to death benefits under any employee
benefit plan of the Company or the Bank.

 

(b)                                 Disability.

 

(i)                                     The Bank or Company or Executive may
terminate Executive’s employment after having established Executive’s
Disability. For purposes of this Agreement, “Disability” means a physical or
mental infirmity that impairs Executive’s ability to substantially perform his
duties under this Agreement and that results in

 

8

--------------------------------------------------------------------------------


 

Executive becoming eligible for long-term disability benefits under the
Company’s or the Bank’s long-term disability plan (or, if the Company or the
Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days). The Boards of Directors shall determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that they reasonably believe to be relevant. As a condition to
any benefits, the Boards of Directors may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate.

 

(ii)                                  In the event of Disability, Executive’s
obligation to perform services under this Agreement will terminate. In the event
of such termination, Executive shall continue to receive two-thirds (66.667%) of
his monthly Base Salary (at the annual rate in effect on the Date of
Termination) following termination through the earlier of:  (A) the date
Executive returns to full-time employment at the Company or the Bank in the same
capacity as he was prior to his termination for Disability; (B) Executive’s
death; (C) Executive’s attainment of age 65 , or (D) termination of this
Agreement. Such payments shall be reduced by the amount of any short- or
long-term disability benefits payable to Executive under any disability program
sponsored by the Company or the Bank. In addition, during any period of
Executive’s Disability, Executive and his dependents shall, to the greatest
extent possible, continue to be covered under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) of the Company or the Bank in which Executive participated prior to the
occurrence of Executive’s Disability, on the same terms as if Executive were
actively employed by the Bank or Company.

 

12.                               Source of Payments.

 

All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. Company and Bank reserve the right to
make payments provided for in this Agreement from general funds of the Company.

 

13.                               Effect of Prior Agreements and Existing
Benefit Plans.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, Company or any
predecessor of the Bank, Company and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

14.                               No Attachment.

 

(a)                                  Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation, or to execution, attachment, levy or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
affect any such action shall be null, void and of no effect.

 

9

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of Executive, the Bank, the Company and their respective
successors and assigns.

 

15.                               Modification and Waiver.

 

(a)                                  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel. No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future as to any act
other than that specifically waived.

 

16.                               Severability.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity’ shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

 

17.                               Headings for Reference Only.

 

The headings of sections and Sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

 

18.                               Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
(without regard to principles of conflicts of law of that state).

 

19.                               Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

10

--------------------------------------------------------------------------------


 

20.                               Payment of Legal Fees.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or Company (as they shall determine), only if Executive
is successful pursuant to a legal judgment, arbitration or settlement.

 

21.                               Indemnification.

 

The Bank and Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) (in accordance with the By-Laws of both
Bank and Company) to the fullest extent permitted under federal law or under the
Bank and Company Charters against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or Bank (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.

 

22.                               Successor to the Company.

 

The Bank and Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and Company would be required to perform if no such succession or
assignment had taken place.

 

 

23.                               Required Provisions.

 

In the event any of the foregoing provisions of this Section 23 are in conflict
with the terms of this Agreement, this Section 23 shall prevail.

 

(a)                                  The Boards of Directors may terminate
Executive’s employment at any time, but any termination by the Bank or the
Company, other than termination for Cause, shall not prejudice Executive’s right
to compensation or other benefits under this Agreement. Executive shall not have
the right to receive compensation or other benefits for any period after
termination for Cause as defined in this Agreement.

 

(b)                                 If Executive is suspended from office and/or
temporarily prohibited from participating in the conduct of the affairs of the
Bank by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1818(e)(3) or (g)(1); the Bank’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion:  (i) pay Executive all or part of the compensation
withheld while their contract obligations were suspended; and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.

 

(c)                                  If Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. §1818(e)(4) or (g)(1), all obligations of the Bank under this contract
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

11

--------------------------------------------------------------------------------


 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all
obligations of the Bank under this contract shall terminate as of the date of
default, but this Section shall not affect any vested rights of the contracting
parties.

 

(e)                                  All obligations under this contract shall
be terminated, except to the extent determined that continuation of the contract
is necessary for the continued operation of the Bank:  (i) by the Director of
the OTS (or his designee) at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or
(ii) by the Director of the OTS (or his designee) at the time the Director (or
his designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

 

(f)                                    Any payments made to employees pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. §1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments.

 

IN WITNESS WHEREOF, Fox Chase Bancorp, Inc. and Fox Chase Bank have caused this
amended and restated Agreement to be executed and its seal to be affixed
hereunto by their duly authorized officer and Executive has signed this
Agreement, on the 1 day of October, 2010.

 

 

ATTEST:

 

FOX CHASE BANCORP, INC.

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

By:

/s/ Roger H. Ballou

 

 

 

For the Entire Board of Directors

 

 

 

 

 

 

ATTEST:

 

FOX CHASE BANK

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

 

/s/ Roger H. Ballou

 

 

 

For the Entire Board of Directors

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

/s/ Susan A. Vinchiarello

 

/s/ Thomas M. Petro

 

 

Thomas M. Petro

 

12

--------------------------------------------------------------------------------